Exhibit 10.42

 

Share Purchase and Investment Agreement

This share purchase and investment agreement (“the Agreement”) is entered into
on June, 14th, 2015 (“Execution Date”) by the following Parties in Shanghai, the
People’s Republic of China (the “PRC”).

 

Transferor: Synthesis Energy Systems, Inc. (“SES BVI”)

Registered address: Portcullis TrustNet Chambers, P.O. Box 3444, Road Town,
Tortola, British Virgin Islands

 

Transferee: Rui Feng Enterprises Limited (“Rui Feng”)

Registered address: Offshore Incorporations Centre, P.O. Box 957, Road Town,
Tortola, British Virgin Islands

 

The above companies hereinafter are referred to as “Parties” collectively and as
“Party” individually.

Whereas, Synthesis Energy Systems Investments, Inc. (“SESI” or “Target Company”)
is a private company incorporated by the Registrar of companies of Mauritius
under the laws of Mauritius on Sept. 20, 2005 with company number C1/GBL 58616,
with its registered address at c/op International Proximity, 3rd Floor, Ebene
Esplanade, 24 Cybercity, Ebene, Mauritius.

Whereas, Synthesis Energy Systems (Zaozhuang) New Gas Company LTD. (“ZZ Plant”)
is a cooperative joint venture in the form of limited liability company
incorporated in accordance with the laws of the PRC, with its registered address
at No. 2 Hengshan Road, Xuecheng District, Zaozhuang, Shandong. Target Company
and Shandong Wejiao Group Xuecheng Energy Co., Ltd. (“Xuecheng Energy”) hold
98.05% and 1.95% shares of ZZ Plant respectively at the time of the Agreement.

Whereas, the Transferor intends to transfer 61% shares of the Target Company
(“Target Shares”) to the Transferee subject to the terms and conditions of this
Agreement, and the Transferee is willing to accept the target shares under the
same terms and conditions.

Whereas, the Transferee is willing to further invest into the Target Company,
subject to the terms and conditions of the Agreement, to construct an acetic
acid/acetic anhydride/propionic acid project (“New Project”) at the ZZ Plant.

Whereas, ZZ Plant signed an “Operation and Management Agreement” (“Operation and
Management Agreement”) with Shandong Saikong Automatic Equipment Company Ltd.
(“Saikong”) on June, 14th, 2015, according to which when the Transferor receives
the 1st installment of transfer price (definition is set below), the Transferee
will be authorized by the board of directors of ZZ Plant to authorize Saikong
execute the operation and management of ZZ Plant.

 

 

Therefore, the Parties agree as follows:

Article 1 Definitions

1.1 Target Shares: has the meaning set forth in the second paragraph of the
preamble.

1.2 Transfer Price: has the meaning set forth in Article 2.2.

1.3 Investment: has the meaning set forth in Article 4.

Article 2 Transfer of the Target Shares

2.1 The Transferor agrees to transfer the Target Shares to the Transferee under
the terms and conditions of the Agreement, and the Transferee agrees to accept
the Target Shares under the same terms and conditions.

2.2 As the consideration for the acquisition of the Target Shares, the
Transferee will pay a total amount of $10 million (“Transfer Price”) to the
Transferor.

Article 3 Payment schedule of “Transfer Price”

3.1 The Transfer Price payment schedule and the corresponding shareholding
percentage to be acquired by the Transferee agreed by the Parties are as
follows:



Payment detail

\Transfer Price

Timing Amount Shareholding percentage acquired by the Transferee with this
payment Accumulated shareholding percentage acquired by the Transferee 1st
installment of Transfer Price” Within 15 days after the execution of the
Agreement $1.6 million 9.76% 9.76% 2nd installment of Transfer Price” Before
Nov. 15, 2015, but no later than Dec 15, 2015 $4 million 24.4% 34.16% 3rd
installment of Transfer Price” Before Mar. 31, 2016, but no later than May 1,
2016 $3 million 18.3% 52.46% 4th installment of Transfer Price” On or before
Dec. 1, 2016 $1.4 million 8.54% 61%




 

 

3.2 After the Transferor receives each installment of payment above from the
Transferee, the Parties shall cause the Target Company to complete all
formalities required under the laws of Mauritius for the transfer of the Target
Shares as well as causing such notifications or applications as are mandatory
under the laws of Mauritius to reflect the change in shareholding of the Target
Company as well as the corresponding change within the board of directors of the
Target Company in proportion with the shareholding percentage of the Target
Company owned by the Transferee with the following approach: the Transferee will
appoint one director after payment of 1st installment of Transfer Price; the
Transferee will appoint an additional director after payment of 2nd installment
of Transfer Price; after payment of 3rd installment of Transfer Price there will
be 3 directors appointed by the Transferee, and the Transferee is entitled to
appoint the chairman of the board; after payment of the 4th installment of
Transfer Price and the USD investment of no less than RMB 40 million equivalent
set forth in Article 4, the number of directors appointed by the Transferee will
reach 4, the final number of directors will be 7, and the Transferee will have
decision right and controlling right of the operation and management of the ZZ
Plant. The Parties will also amend the constitution (“Constitution”) of the
Target Company accordingly and execute an amended Constitution based on the
board resolution. The Target Company shall file a copy of the amended
Constitution with the Registrar of Companies of Mauritius promptly after its
signature.

Pursuant to Article 3.1, as the Transferee gains the Target Company’s shares
with each installment of Transfer Price, the Transferee will own the shares of
ZZ Plant indirectly through its ownership of shares in the Target Company. The
Transferee is entitled to appoint one director after each installment of
Transfer Price for the first three installments of the Transfer Price. When the
Transferee gains control of the Target Company, the Transferee will have
appointed three directors, one of which will be appointed as the chairman of the
board after payment of the 4th installment of Transfer Price and the USD
investment of no less than RMB 40 million equivalent set forth in Article 4; the
Transferor shall appoint two directors (allowing one non-Chinese foreign
director) and Xuecheng Energy shall appoint one. ZZ Plant’s board of directors
will consist of six directors in total. In case pros and cons equal in voting,
the chairman has the decision power. ZZ Plant will carry out procedures of
alteration of board members and legal representative with the relevant
government authority according to the PRC legal requirements.

 

 

The Transferor agrees that the Transferee can pay each installment of Transfer
Price in advance provided that the Transferee shall give prior notice to the
Transferor so that the Transferor can coordinate the share transfer procedures
of the Target Company.

3.3 Pursuant to Article 3.1, after the Transferor receives the 1st installment
of Transfer Price from the Transferee, the Parties agree to implement the
operation and management of the ZZ Plant following the Operation and Management
Agreement. A project team will be established in the ZZ Plant to be responsible
for New Project preparation and project approval; the cost for project approval,
license fee and other cost for New Project will be paid by Saikong as loan, and
will be paid back only by products sales income of New Project. Saikong will
assume all the fees, profits and losses of ZZ Plant and methanol plant. The
shortage of fund will be paid by Saikong as loan and paid on a monthly basis,
and will be paid back only by products sales income of New Project. The profits
can only be used for equipment purchase and production and operation of ZZ
Plant.

3.4 The Transferor agrees that the Transferee shall secure the required
financing support either in total or in partial for the New Project construction
and retrofit of existing equipment of ZZ Plant, utilizing the ZZ Plant assets as
collateral once the 1st installment of Transfer Price of $1.6 million has been
received by the Transferor. When financing has been secured, Rui Feng shall use
its own funds to pay the Transferor the 2nd installment of Transfer Price
stipulated in the Agreement within 10 days of receiving the first installment of
financing funds. If the financing funds equal to or exceed two times of the
total remaining unpaid Transfer Price due to the Transferor, Rui Feng shall pay
the Transferor the full balance of Transfer Price within 10 days by using its
own fund. If Rui Feng can’t pay the whole unpaid amount at one time, after Rui
Feng pays the next installment of Transfer Price by using its own funds, the
board of directors of ZZ Plant will authorize Rui Feng to use the loan equal to
such installment for ZZ Plant New Project construction and retrofit of existing
equipment.

3.5 Subject to applicable PRC laws and regulations applicable to the ZZ Plant,
the distributable after-tax profits (“Profits”) will be distributed to the ZZ
Plant shareholders according to their shareholding percentage respectively. For
the first three years of New Project operation (starting from the date any New
Project products being produced), in order for the Transferee to recover its
capital investment in the New Project, the Parties agree that Rui Feng will
receive equal to 90% of the Profits of ZZ Plant from the distribution made to
the target company, and SES BVI will receive the balance. After the first three
year period expires, the Profits of the Target Company will be distributed based
upon respective shareholding percentage of the shareholders.

 

 

3.6 If the Transferee fails to pay Transfer Price to the Transferor according to
the payment schedule stipulated in the Agreement, Article 3.5 above is not
applicable. Based on the actual Transfer Price received by SES, the Profits of
ZZ Plant will be distributed based on shareholding percentage of the
shareholders.

3.7 The bank information for Transferee payment and Transferor receiving payment
is as follows:

Transferee:

Payer name: Rui Feng Enterprises Limited

Bank and address: 19/F, China Merchants Bank Tower, No. 7088 Shennan Boulevard,
Shenzhen, P.R. China, SWIFT: CMBCCNBS

USD Account No.: OSA7559 1993 9632 106

 

Transferor:

Receiver name: SYNTHESIS ENERGY SYSTEMS INC BVI

Bank and address:  JPMorgan Chase Bank, N.A. (TX)

707 Travis Street, 7th Floor, Houston, Texas 77002, US

Account No.: 754280618



Article 4 Investment

4.1 The Transferee agrees to invest in the Target Company based on the terms
under the Agreement. By investing in the Target Company the Transferee will
invest in ZZ Plant’s New Project, the total investment amount of which is
estimated to be RMB 100 million.

4.2 The Transferee agrees that within two year after execution of the Agreement,
it will invest in the Target Company with no less than RMB 40 million USD in
equivalence as capital to construct ZZ Plant New Project as well as improve
relevant facilities of gasification equipment of ZZ Plant and gain another 14%
shares of the Target Company. The Parties will carry out the shareholding
alteration procedures within one month after the Transferor receives the entire
investment amount from the Transferee.

4.3 After the Transferee has paid the entire Transfer Price and invested no less
than RMB 40 million equivalent USD and the New Project has completed
construction and started commissioning, the Transferee can have up to 75% of
shares in the Target Company and finally own 73.53% of shares in ZZ Plant.

4.4 For the avoidance of doubt, after Article 4.3 is fulfilled, if the Parties
plan to increase the investment and output capacity, the investment plan and
shareholding adjustment will be discussed by the Parties separately.

 

 

Article 5 Closing conditions

5.1 The Parties agree that each share transfer of the Target Shares under the
Agreement shall be subject to the satisfaction of the following closing
conditions. The Parties agree to use reasonable best effort to cause the
satisfaction of the following closing conditions. For the avoidance of doubt,
the following closing conditions apply to the Transferee’s each installment of
Transfer Price.

5.1.1 The representations and warranties made by the Parties pin Article 6 are
in all respects true, accurate and complete on the Execution Date and each
Closing Date (see definition below).

5.1.2 The Agreement and the transaction under the Agreement have been approved
by the Parties’ internal decision making body.

5.1.3. There is no injunction or order issued by any government authority that
prohibits, restricts or changes the terms and conditions of the Agreement or
imposes additional conditions on the proposed transaction under the Agreement,
unless each party has been notified in advance and has, its sole discretion,
consented in writing to such changes or additional conditions.

5.2 The Parties shall notify the other Party about the satisfaction of the
closing conditions on the next working day of the satisfaction of the closing
conditions for which it is responsible and obtaining of related legal documents,
and send a copy of such documents to the other Party.

5.3 On the date the Target Company finishes shareholding alteration registration
for each share transfer (“Closing Date”), the Transferor’s related shareholder
rights and obligations in the Target Company will be enjoyed or borne by the
Transferee.

Article 6 Representations and Warranties

 

6.1 On the execution date of this Agreement, the Transferor represents and
warrants to the Transferee as follows:

6.1.1 The Transferor has the authority to carry out the transaction under the
Agreement, and has taken all necessary corporate and legal actions to authorize
the execution and performance of the Agreement;

6.1.2 The Transferor legally owns the Target Shares and the rights to enter into
transaction for the Target Share on the Execution Date of the Agreement; the
Transferee will legally own the corresponding percentage of shares in the Target
Company after paying Transfer Price and completing shareholding alteration
procedures according to the Agreement.

 

 



6.1.3 The Target Shares are free from and clear of any pledge or charge. The
Target Company has not provided any security to any third party;

6.1.4 To the Transferor’s knowledge, there is no pending litigation or
arbitration related to the Target Company as of the Execution Date of the
Agreement;

6.1.5 Currently the Target Company’s debts are internal accounts between the
Transferor and the Target Company; the Transferor shall hold the Transferee
harmless against any form of recourse and interference (litigation, arbitration
or other form) from persons who are the creditors of the Target Company before
the Execution Date of the Agreement.

6.1.6 The Target Company currently has invested in two companies in the PRC,
which are ZZ Plant and SES-GCL (Inner Mongolia) Coal Chemical Co., Ltd.
(“SES-GCL”). SES-GCL’s creditor’s rights, debts and any other legal obligations
will be fully assumed by the Transferor, not relevant to the Transferee. The
Transferor shall hold the Transferee and the Target Company harmless against any
form of recourse and interference (litigation, arbitration or other form)
related to SES-GCL.

6.1.7 The representations and warranties made by the Transferor to the
Transferee are limited to the content explicitly stipulated above.

6.2 On the Execution Date of the Agreement, the Transferee represents and
warrants to the Transferor as follows:

6.2.1 The Transferee has the authority to carry out the transaction under the
Agreement, and has taken all necessary corporate and legal actions to authorize
the execution and performance of the Agreement;

6.2.2 The Transferee undertakes that it has the fund required to purchase the
shares and the source of the fund complies with the applicable laws and
regulations;

6.2.3 The Transferee warrants that any patent, technical know-how, information
and trade secret related to New Project which will be used by ZZ Plant,
including but not limited to invention patent “catalyst of low water
carbonylation synthetic acetic acid and its preparation method and application”
(patent number: ZL 2011 1 0182509.9), have obtained full authorization from the
relevant intellectual property right holders, who have authorized ZZ Plant to
use the intellectual property during the whole process of the New Project
exclusively.

6.3 The above representations and warranties made by the Transferor and the
Transferee to each other shall be applied repeatedly at each installment of
Transfer Price paid by the Transferee.

 

 

Article 7 Expenses

7.1 The Transferee shall assume and pay all bank expenses incurred due to the
Transfer Price under the Agreement.

7.2 The Target Company shall assume the registration expenses incurred in
relation to the Target Shares transfer.

7.3 The tax incurred due to Target Shares transfer shall be assumed according to
relevant laws. If not explicitly provided in the laws, the tax shall be borne by
the Transferor.

Article 8 Intellectual Property

8.1 After the Transferee becomes the controlling shareholder of the Target
Company and ZZ Plant, the ZZ Plant must remain in compliance with the various
intellectual property rights currently deployed on site and any future
technology deployments, expansions, or changes from technology provider and any
license or other agreement related to such rights which is effective until the
date of the Agreement. U-GAS gasification technology IP rights belongs to the
Transferor, the ZZ Plant only has usage right during its operation. Any new
technology IP rights related to gasifiers during operation belong to the ZZ
Plant, but the Transferor has the right to use it for free.

8.2 For the purpose of marketing of U-GAS gasification technology, the
Transferor has the right to take coal test, customer examination and visiting in
ZZ Plant without affecting its normal operation. But the Transferor shall not
disclose information about acetic acid and propionic acid production process,
and ZZ Plant doesn’t allow any visits and introduction about acetic acid and
propionic acid production process.

8.3 Based on Article 6.2.3, the Transferor and the Transferee acknowledge and
agree to keep confidential certain patents, technical know-how, information and
trade secret relating to acetic acid technology which Mr. Jiang Xiaochuan owns
and controls.

Article 9 Non-competition

The Transferee agrees that their affiliated and related companies shall not
compete in any ways with SES BVI with respect to fluidized bed gasification
technology.

 

 

Article 10 Termination

10.1 If any of the below issues occurs, and within 10 days of notice from one
Party the issue is not resolved, then the Party issuing notice (“Notifying
Party”) can issue a written notice to the other Party to terminate the Agreement
(“Termination Notice”). When the notice reaches the other Party the Agreement is
terminated:

10.1.1 The other Party materially breaches any obligation under the Agreement
especially that the Transferee fails to pay the Transfer Price and invest in the
Target Company.

10.1.2 The other Party is incapable to perform the Agreement due to bankruptcy,
dissolution or dissolution by the law, which makes it impossible to fulfill the
Agreement objectives.

10.2 If the Agreement is terminated pursuant to Article 10.1 or by applicable
laws, the Agreement is no longer enforceable or effective. However, each Party
shall not be exempted from any liabilities caused by its breach of the Agreement
or misrepresentation under the Agreement, and such termination shall not be
regarded as a waiver of any remedy (including specific performance, if
available) available for such breach of the Agreement or misrepresentation under
the Agreement.

Article 11 Liability for Breach of Contract and Compensation

Both Parties agree that if any party breaches any representations or warranties
made in the Agreement which causes any loss to the other Party, the breaching
party shall compensate the non-breaching party for all direct loss.

Article 12 Applicable Laws

The formation, effectiveness or interpretation of the Agreement shall be
governed by PRC laws.

Article 13 Dispute Resolution

All disputes related to the Agreement shall be submitted to Shanghai
International Economic and Trade Arbitration Commission for arbitration in
accordance with the arbitration rules effective at the time. The arbitration
award is final and binding upon both Parties.

Article 14 Notices

Notices under the Agreement issued by any Party shall be made in writing, and
shall be deemed to have been effectively given to the following addresses upon
receiving or being handed over for delivery if delivered by prepaid regular
mail, express delivery or registered mail:　　

 

 

14.1 to the Transferor, by the following address:

Attention: Hu Yifang

Address: Room 910, No. 2 building, No. 711, Yishan Road, Shanghai, PRC

Post code: 200233

Phone No.: (86-21) 5496 2299

14.2 to the Transferee, by the following address:

Attention: Liu Wei

Address: Room 506, Building A, Lushang Plaza, No. 19288 Jingshi Road, Lixia
District, Jinan, PRC.

Phone No.: (86-531) 82562006

Article 15 Miscellaneous

15.1 The Agreement may be amended only by a written instrument signed by duly
authorized representatives of both Parties.

15.2 Unless otherwise provided laws or relevant regulatory authority, during the
term of the Agreement and for ten years thereafter both Parties shall keep
confidential the commercial information of the other Party related to the
Agreement.

15.3 During the term of the Agreement, any extension given by one Party to the
other Party due to the other Party’s breach or delay in performance of the
Agreement, shall not affect, harm or limit the non-breaching party’s rights
under the Agreement and as a creditor according to any relevant laws and
regulations. Such extension shall not be regarded as waiver of rights of the
non-breaching party to claim against the breach of contract by the breaching
party or any other similar breach in the future.

15.4 The Agreement constitutes the entire agreement and understanding between
the Parties with respect to the subject matter of the Agreement and supersedes
all prior agreements, understanding and arrangements between them.

15.5 During the performance of the Agreement, the Parties shall cooperate in
good faith to ensure the smooth performance of the Agreement. All matters not
stipulated in the Agreement shall be settled by Parties fairly and reasonably
through bona fide negotiation.

 

 

15.6 During the term of the Agreement, the board of directors, as the highest
authority of ZZ Plant, shall exercise the decision-making power regarding the
asset operation of ZZ Plant. After commissioning of the New Project, members of
the board of directors shall use reasonable efforts to ensure convening board
meeting at least once per quarter.

15.7 If the Agreement is terminated, the Operation and Management Agreement will
be terminated automatically.

15.8 The Agreement is made in Chinese and English. Both Chinese version and
English version have the same legal effect. The Agreement is executed in 6
copies, with each party holding one copy, one copy for filing of the Target
Company, and the rest being submitted to relevant administrative departments.
The Chinese version shall prevail in the event of any discrepancy between the
Chinese version and English version.

 

  



 

 

(Signature Page of the Share Purchase and Investment Agreement)

 



Transferor:   Transferee:       Synthesis Energy Systems, Inc.   Rui Feng
Enterprises Limited       Legal Representative or   Legal Representative or    
  Authorized Representative:   Authorized Representative:                   /s/
Robert Rigdon   /s/ Wei Liu       Date: June 14th, 2015   Date: June 14th, 2015



 

